Title: To George Washington from Charles, marquis de La Rouërie Armand Tuffin, 10 September 1782
From: Armand Tuffin, Charles, marquis de La Rouërie
To: Washington, George


                  
                     Sir
                     Staunton Sept. 10th 1782
                  
                  I have had the honor to receive your letters of the 30th jully & 12th august last.  as your Exellency observe in the former one it does not appears consistant with the present state of public finances to purchasse horses for the complement of the legion—this Expectation which I conceived of getting them I must lay by untill better times—but what give me the most pain is the disapointment of the soldiers concerning their pay—I have taken notice that the best—the easyest to govern & who may be of the most advantage to the country among thoses of command are the most affected by the perpetual denial of their wages—they can not conceive that times even will allow their situation for the better—they love & respect at the utmost the Commandier in chief they are submissive to their officers but have not the least confidance in the government—they can not bear the idea that all officers & others in the civil line are payed Exactly because they have the means into their hands while the military who is the support of the whole have their share only in the trouble some & painfull occasions which have taken & do dayly take place in this contest.
                  I have considered it a point in my duty to mention this to your Exellency not with a view to make any efforts towards obtaining any pay for the legion while the main body of your army has non—but to give you before hand reasons to excuse me in case some irregularity should take place.
                  in the month of april last I took upon me to make an advance of six dollars to every private & eight to the non commissioned officers who were in the legion before the first of January—this I was forced to do in order to inspire them with the confidence I had myself in the new administration of finances who had promissed to pay the army every two months—now I make an advance of 3 dollars to every private & four to every non commissioned officer, This last advance is my Nel plus ultra—but I owe to my own honor to make all efforts in keaping the men upon the footing of discipline their good nature has contributed with my care to establish in the legion—it will depend on your Exellency to place that corps in a light to do me honor when the occasion will offer—happy I shall be if he may answerr the Expectations you had when you ordered him to be raised.
                  the ministre at war has ordered the legion to winshester where I shall march as soon the horses are shod—at the same time I have wrote to general green, that he might know where to send me orders in case of necessity.  I am with the greatest respect your Exellency’s most humble & obdt st
                  
                     C. armand
                  
               